Citation Nr: 1411655	
Decision Date: 03/20/14    Archive Date: 04/02/14

DOCKET NO.  10-05 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Michael A. Steinberg & Associates, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

E. Joyner, Counsel


INTRODUCTION

The Veteran served on active duty from September 1987 to October 1995. 

This matter comes before the Board of Veterans' Appeals on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In December 2011, the Veteran and his wife testified during a hearing before the undersigned Veterans Law Judge at the RO in St. Petersburg, Florida; a transcript of that hearing is of record.

When the case was last before the Board in March 2012, it was remanded for additional development.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

In the March 2012 remand, the RO was instructed to schedule the Veteran for a VA examination in order to determine the nature and etiology of his sleep apnea.  The examiner was instructed to offer an opinion as to whether it is at least as likely as not that any currently diagnosed sleep apnea is caused by service, began in service, or is related to service.  It was specifically instructed that a complete rationale must be provided for any opinion of record.

In March 2012 the Veteran underwent a VA examination.  The report of that examination reflects that the Veteran has a diagnosis of obstructive sleep apnea, first diagnosed in January 2008.  The Veteran was noted to have persistent daytime hypersomnolence as a symptom of sleep apnea.  The examiner opined that the Veteran's sleep apnea was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner further stated that the Veteran's sleep apnea is not related to or caused by his military service.  The rationale for the opinion was that the risk factors and causes of sleep apnea are well known in the medical literature; they include the person's age, sex, neck thickness and size, and being overweight.  The examiner stated that none of these are related to military service.

If VA undertakes the effort to provide the Veteran with a medical examination, it must ensure that such exam is an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  A medical opinion must support its conclusion with an analysis the Board can consider and weigh against other evidence in the record.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Furthermore, a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

At the December 2011 Travel Board hearing the Veteran testified that he went to sick call in service for chest pain and difficulty breathing.  He stated that he always had trouble sleeping when he was in service but he was not diagnosed with sleep apnea at that time.  He also testified that the type of sleep problems he current has or that caused him to go get diagnosed with sleep apnea after service, he also had in service.  

A review of the service treatment records reflects that the March 1987 enlistment examination shows that examination of the sinuses, nose, mouth, and throat was normal.  The enlistment report of medical history reflects that the Veteran denied ear, nose or throat trouble, and frequent trouble sleeping.  He endorsed shortness of breath.  It was noted that the Veteran gets short of breath when he gets colds.  A February 1989 service treatment record shows that the Veteran was seen for chest pain when running or lifting heavy objects.  An October 1989 service treatment record reflects the Veteran's complaints of trouble breathing at night.  A January 1990 service treatment record reflects complaints of chest pain for three or four days.  It was further noted that the Veteran has trouble breathing at night.  He has sharp constant pain upon inhaling and exhaling.  The separation examination report reflects that examination of the nose, sinuses, mouth, and throat was normal.  On the report of medical history, the Veteran reported shortness of breath and pain or pressure in the chest.  He denied frequent trouble sleeping and ear, nose, and throat trouble.

The Board finds that the March 2012 VA medical opinion is based upon an incomplete review of the claims file, and the rationale for the opinion is not sufficient.  Notably, it does not address the in-service complaints noted in the service treatment records, and it does not take into account the Veteran's lay statements that the symptoms for which he sought treatment and subsequently was diagnosed with sleep apnea after service are the same symptoms he had in service.  Therefore, a remand is required for a medical opinion based upon an accurate review of the Veteran's documented medical history and one that includes a complete rationale.

Additionally, the Board notes that the Veteran testified at the Travel Board hearing that he has sarcoidosis.  The VA treatment records also show that he is diagnosed with sarcoidosis, apparently first diagnosed in 2005.  Importantly, a March 2005 VA treatment record reflects that the Veteran reported having had a chest X-ray done at South Florida Baptist Hospital.  Although at the hearing the Veteran stated that he did not have any private medical treatment for his sleep apnea, the Board finds that because the case is being remanded for other reasons, an attempt should be made to obtain these private treatment records, if they exist.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request the complete names and addresses of any private treatment providers who treated him for his sleep apnea, to specifically include the information regarding the chest X-ray that he had at South Florida Baptist Hospital.  Request that the Veteran complete and submit authorization forms in order for VA to obtain such private treatment records.  If such authorization is provided by the Veteran, undertake all appropriate efforts to obtain such treatment records.  Any negative response should be documented and maintained in the claims file.

2.  Return the claims file to the March 2012 VA examiner.  Request that the examiner review the claims file, to specifically include the following service treatment records: the March 1987 enlistment examination showing that examination of the sinuses, nose, and mouth and throat was normal; the enlistment report of medical history which reflects that the Veteran denied ear, nose or throat trouble and frequent trouble sleeping but that he endorsed shortness of breath; the February 1989 service treatment record which shows that the Veteran was seen for chest pain when running or lifting heavy objects; the October 1989 service treatment record which reflects the Veteran's complaints of trouble breathing at night; the January 1990 service treatment record which reflects complaints of chest pain for three or four days and that the Veteran has trouble breathing at night, and that he has sharp constant pain upon inhaling and exhaling; the separation examination report which reflects that examination of the nose, sinuses, mouth and throat was normal; the separation report of medical history which reflects that the Veteran reported shortness of breath and pain or pressure in the chest, but that he denied frequent trouble sleeping and ear, nose, and throat trouble.  

The examiner should also review the post-service VA treatment records reflecting complaints of chest pain and difficulty breathing, and a diagnosis of sarcoidosis in 2005.

The examiner should then offer an opinion with respect to the following: 

Whether there is clear and unmistakable evidence (obvious and manifest) that the Veteran's currently diagnosed sleep apnea existed prior to active service and, if so, whether there is clear and unmistakable evidence (obvious and manifest) that it was not aggravated beyond its natural course during active service.

If there is not clear and unmistakable evidence that the currently diagnosed sleep apnea existed prior to active service, or if there is not clear and unmistakable evidence that it was not aggravated, is it at least as likely as not (a 50 percent probability or more) that it is related to active service?

The examiner should discuss the above listed pertinent service treatment records, the Veteran's lay statements that the type of sleep problems and other symptoms he currently has or that caused him to go get diagnosed with sleep apnea, he also had in service, as well as the post- service diagnosis of sarcoidosis and how that relates to the Veteran's in-service complaints and current diagnosis of sleep apnea.  

All stated opinions should be supported by a clear rationale, and should include a discussion of the specific evidence on which the opinion is based.

The examiner is advised that that the term as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the claim; less likely weighs against the claim.

If the May 2012 VA examiner is unavailable, another qualified examiner should be requested to provide the same opinions.  If a new VA examination needs to be conducted in order to obtain such opinions, then one should be scheduled.  All indicated tests and studies should be undertaken.  Following a review of the relevant evidence in the claims folder and the clinical evaluation, the new examiner should answer the above questions.

3.  When the above development has been completed, readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, issue an additional Supplemental Statement of the Case.  After the Veteran and his representative have had an adequate opportunity to respond, return the appeal to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).








_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



